UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4903
JOHN FITZGERALD HUDSON,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                          (CR-99-134-V)

                      Submitted: August 29, 2003

                      Decided: September 17, 2003

  Before WILKINSON, NIEMEYER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Randolph M. Lee, Charlotte, North Carolina, for Appellant. Karen
Marston Wilson, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. HUDSON
                               OPINION

PER CURIAM:

   Following his conviction for drug trafficking, John Fitzgerald Hud-
son was sentenced to 135 months in prison. The United States
appealed, arguing that the district court erred in denying a two-level
enhancement for obstruction of justice and finding that Hudson was
entitled to a reduction of his offense level for acceptance of responsi-
bility. We reversed "the district court’s failure to apply the obstruction
of justice enhancement and its grant of a reduction for acceptance of
responsibility." United States v. Hudson, 272 F.2d 260, 264 (4th Cir.
2001). We remanded for resentencing. Id.

   At resentencing, the district court enhanced Hudson’s offense level
for obstruction of justice and did not reduce his offense level for
acceptance of responsibility. Hudson’s resulting offense level was 36,
and his criminal history category was III, resulting in a guideline
range of 235-293 months. He received a 235-month sentence.

   Hudson now appeals. His attorney has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), claiming that venue
was improper in the Western District of North Carolina but stating
that there are no meritorious issues for appeal. Hudson has filed a pro
se brief in which he asserts improper venue as well as miscalculation
of his criminal history category. We affirm.

   Under the mandate rule, consideration of the propriety of venue
and the calculation of Hudson’s criminal history category is fore-
closed because these issues were not raised in the original appeal and
are not reasonably within the scope of the mandate. See United States
v. Bell, 5 F.3d 64, 66 (4th Cir. 1993). We accordingly decline to
address these issues because they are not properly before us.

   We therefore affirm. We have, as required by Anders, reviewed the
entire record and have found no meritorious issues for appeal. This
court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If Hudson requests that a petition be filed, but counsel believes that
                      UNITED STATES v. HUDSON                       3
such a petition would be frivolous, then counsel may move in this
court to withdraw from representation. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                         AFFIRMED